Citation Nr: 1228648	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  12-03 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Legal entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from November 1960 to August 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision by the Department of Veterans Affairs (VA) Pension Management Center at the Regional Office (RO) in St. Paul, Minnesota.  Due to the Veteran's place of residence, subsequent development was performed by the RO in Cheyenne, Wyoming.

The Virtual VA paperless claims processing system was utilized in this case. Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran did not serve during a period of war.


CONCLUSION OF LAW

The legal criteria for basic eligibility for nonservice-connected pension benefits are not met.  38 U.S.C.A. §§ 101, 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board has denied the Veteran's claim on the basis that the Veteran did not serve during wartime.  The Board has determined that there is no legal entitlement to the claimed benefit as a matter of law.  As the Board has denied the claim as a matter of law, the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 are inapplicable because there is no reasonable possibility that any notice or assistance could aid in substantiating the claim.  See, e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Entitlement to Nonservice-Connected Pension

The Veteran essentially contends that he is entitled to nonservice-connected pension benefits.  The Veteran indicates that he is both unable to work and currently in receipt of Social Security Administration (SSA) Disability benefits.

The Board acknowledges that the Veteran is in receipt of SSA benefits; however, the Board finds that the Veteran is not legally entitled to nonservice-connected pension benefits.  Nonservice-connected pension benefits are generally available for qualifying veterans who served during a period of war.  See 38 U.S.C.A. § 1521(a).  A veteran is entitled to such pension benefits if the veteran served for 90 days or more during a period of war; if the veteran served during a period of war and was discharged from service due to a service-connected disability; if the veteran served for a period of 90 consecutive days which began or ended during a period of war; or if the veteran served for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j).  In this case, the Veteran did not serve during a period of war.

The Korean War period is from June 27, 1950 to January 31, 1955.  38 C.F.R.         § 3.2(e).  The Vietnam War period is from February 28, 1961, to May 7, 1975, for those who served in Vietnam, and from August 5, 1964 to May 7, 1975 for those who did not serve in Vietnam.  38 C.F.R. § 3.2(f).

In this case, the Veteran did not serve during a period of war.  The Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) indicates that he served on active duty from November 3, 1960, to August 13, 1963, and reflects that he was stationed in Berlin, Germany, during his period of active duty with overseas service.  Service in Vietnam is not alleged nor shown by the record.

In conclusion, the Board finds that the Veteran did not meet the requirements of    38 U.S.C.A. § 1521(j) for eligibility for a nonservice-connected pension because he did not have any active service during a period of war.  As the evidence indicates that the Veteran fails to meet the threshold eligibility for a nonservice-connected pension under the law, the claim lacks legal merit and must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected pension benefits is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


